Broyles, C. J.
1. Under the ruling in Fireman’s Fund Insurance Co. v. Lindsey, 32 Ga. App. 683 (124 S. E. 369), the contract declared on in each of these eases is not contrary to public policy, and is enforceable in a court of justice, and the court did not err in overruling the defendant’s motion (made in each case) to dismiss the plaintiff’s action. The decisions in Fireman’s Fund Insurance Co. v. Jackson, 161 Ga. 559 (131 S. E. 359), Williams v. Empire etc. Insurance Co., 8 Ga. App. 304 (68 S. E. 1082), and Lytle v. Scottish American Mortgage Co., 122 Ga. 459 (50 S. E. 402), cited by counsel for the plaintiffs in error in the cross-bills of exceptions, are not in conflict with this ruling.
2. This is the third appearance before this court of these cases. See 34 Ga. App. 19, 27 (128 S. E. 70); 35 Ga. App. 358, 360 (133 S. E. 280), where a full statement of the material pleadings and evidence is set forth. Under the rulings of this court previously made in these eases and the evidence adduced on the last trial, a verdict in each case for the full amount sued for was demanded, and in each case the court erred in overruling the plaintiff’s motion for a new trial.

Judgments on main hills of exceptions reversed; on cross-hills affirmed.


Luke and Bloodworth, JJ., concur.